                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMES AMAR SINGH,                               Case No.18-cv-07376-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING PLAINTIFF’S
                                                 v.                                        APPLICATION FOR TEMPORARY
                                   9
                                                                                           RESTRAINING ORDER AND
                                  10       WELLS FARGO BANK, N.A.,                         REQUEST FOR ORDER TO SHOW
                                           SUCCESSOR BY MERGER WITH                        CAUSE
                                  11       WELLS FARGO BANK SOUTHWEST,
                                           N.A.., F/K/A WACHOVIA MORTGAGE,                 Re: Dkt. No. 7
                                  12       FSB, F/K/A WORLD SAVINGS BANK,
Northern District of California




                                           FSB,
 United States District Court




                                  13                    Defendant.
                                  14

                                  15          Plaintiff James Amar Singh sued Defendants in Superior Court of the State of California

                                  16   for the County of Alameda, bringing 17 causes of action related to a 2006 home loan.1 (Dkt. No.

                                  17   1, Ex. A at 10.)2 Defendant Wells Fargo removed the action to this Court based on federal

                                  18   question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441(b), and alternatively, diversity

                                  19   jurisdiction under 28 U.S.C. § 1332.3 (Dkt. No. 1 at 1.) Now pending before the Court is

                                  20   Plaintiff’s “ex parte motion for temporary restraining order; order to show cause why preliminary

                                  21   injunction should not issue and for preliminary injunction and for sanctions.” (Dkt. No. 7.) After

                                  22   careful consideration of the parties’ briefing, the Court DENIES Plaintiff’s motion.

                                  23                                         LEGAL STANDARD

                                  24          The standard for issuing a temporary restraining order is “substantially identical” to the

                                  25
                                       1
                                  26     Plaintiff subsequently dismissed Defendants World Savings Bank, FSB and Wachovia Mortgage,
                                       FSB. (See Dkt. No. 6.)
                                  27
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       3
                                  28     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 5 & 12.)
                                   1   standard for issuing a preliminary injunction. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush &

                                   2   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “Under the original Winter standard, a party must

                                   3   show ‘that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

                                   4   absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is

                                   5   in the public interest.’” All. for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir.

                                   6   2017) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under the ‘sliding

                                   7   scale’ variant of the Winter standard, if a plaintiff can only show that there are serious questions

                                   8   going to the merits—a lesser showing than likelihood of success on the merits—then a preliminary

                                   9   injunction may still issue if the balance of hardships tips sharply in the plaintiff’s favor, and the

                                  10   other two Winter factors are satisfied.” Id. (internal quotation marks and citation omitted).

                                  11                                               DISCUSSION

                                  12          Plaintiff fails to show either a likelihood of success on the merits or serious questions
Northern District of California
 United States District Court




                                  13   going to the merits because his action appears barred by claim and issue preclusion, and the “two-

                                  14   dismissal rule” under Federal Rule of Civil Procedure 41(a)(1)(B).

                                  15          “Claim preclusion treats a judgment, once rendered, as the full measure of relief to be

                                  16   accorded between the same parties on the same claim or cause of action.” Robi v. Five Platters,

                                  17   Inc., 838 F.2d 318, 321-22 (9th Cir. 1988) (internal quotation marks and citations omitted).

                                  18   “Claim preclusion prevents litigation of all grounds for, or defenses to, recovery that were

                                  19   previously available to the parties, regardless of whether they were asserted or determined in the

                                  20   prior proceeding. Id. at 322 (internal quotation marks and citations omitted).

                                  21          “The doctrine of issue preclusion prevents relitigation of all issues of fact or law that were

                                  22   actually litigated and necessarily decided in a prior proceeding.” Id. (internal quotation marks and

                                  23   citations omitted). “The issue must have been actually decided after a full and fair opportunity for

                                  24   litigation.” Id. (internal quotation marks and citation omitted).

                                  25          Pursuant to Rule 41(a)(1)(B), “if the plaintiff previously dismissed any federal- or state-

                                  26   court action based on or including the same claim, a notice of dismissal operates as an

                                  27   adjudication on the merits.” Fed. R. Civ. P. 41(a)(1)(B); see also Commercial Space Mgmt. Co. v.

                                  28   Boeing Co., 193 F.3d 1074, 1076 (9th Cir. 1999) (same).
                                                                                          2
                                   1          On October 11, 2011, Plaintiff sued Wells Fargo in California state court bringing six

                                   2   causes of action challenging foreclosure related to the 2006 mortgage.4 (Dkt. No. 11, Ex. 7.)5

                                   3   Defendant removed the case to the Northern District based on diversity jurisdiction. (Dkt. No. 11,

                                   4   Ex. 8.) On Defendant’s motion, the district court dismissed with prejudice Plaintiff’s claim for

                                   5   quiet title and dismissed with leave to amend Plaintiff’s claim for unfair business practices under

                                   6   California Business and Professions Code § 17200; the court denied Defendant’s motion as to the

                                   7   other four claims. Singh v. Wells Fargo Bank N.A., No. C 11-5485 PJH, 2012 WL 294663 (N.D.

                                   8   Cal. Jan. 31, 2012). Plaintiff filed an amended complaint on February 10, 2012, but subsequently

                                   9   filed a notice of voluntary dismissal on August 20, 2012. (Dkt. No. 11, Ex. 8 at 91.) The court

                                  10   dismissed the case on August 21, 2012. (Id.)

                                  11          On December 8, 2012, Plaintiff filed another action in California state court bringing seven

                                  12   causes of action against Defendant related to the same underlying loan.6 (Dkt. No. 11, Ex. 16.)
Northern District of California
 United States District Court




                                  13   Defendant removed the action to the Northern District based on diversity jurisdiction. (Dkt. No.

                                  14   11, Ex. 17.) On April 25, 2013, the court adopted the magistrate judge’s report and

                                  15   recommendation that Defendant’s motion to dismiss be granted without leave to amend. Singh v.

                                  16   Wells Fargo Bank, No. C 12-6566 SI, 2013 WL 1787156 (Apr. 25, 2013). Plaintiff appealed that

                                  17   decision, and on December 22, 2016, the Ninth Circuit Court of Appeals issued a memorandum

                                  18   affirming the district court’s dismissal. Singh v. Wells Fargo Bank, NA, 671 Fed. App’x 973 (9th

                                  19   Cir. 2016).

                                  20          On March 19, 2015, during the pendency of his Ninth Circuit appeal, Plaintiff filed another

                                  21
                                       4
                                  22     The complaint asserted the following causes of action: (1) elder financial abuse; (2) wrongful
                                       foreclosure; (3) breach of contract; (4) intentional infliction of emotional distress; (5) violation of
                                  23   California Business and Professions Code; and (6) quiet title.
                                       5
                                         In support of its opposition to Plaintiff’s motion, Defendant requests judicial notice of documents
                                  24   of public record pursuant to Federal Rule of Evidence 201(b)(2). (Dkt. No. 11.) The Court grants
                                       Defendant’s request. See Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (noting
                                  25   that judicial notice is appropriate for “undisputed matters of public record, including documents
                                       on file in federal or state courts.”) (internal citation omitted); see also Bennet v. Medtronic, Inc.,
                                  26   285 F.3d 801, 803 n.2 (9th Cir. 2002) (recognizing that courts “may take notice of proceedings in
                                       other courts, both within and without the federal judicial system, if those proceedings have a direct
                                  27   relation to matters at issue.”).
                                       6
                                         The complaint alleged causes of action for: (1) quiet title; (2) declaratory relief; (3) preliminary
                                  28   and permanent injunction; (4) cancellation of instruments; (5) wrongful disclosure; (6) unjust
                                       enrichment; and (7) fraud.
                                                                                             3
                                   1   action in California state court related to the same underlying loan, alleging that Defendant had no

                                   2   right to resume the foreclosure process based on an unlawful detainer judgment in Plaintiff’s favor

                                   3   in state court.7 (Dkt. No. 11, Ex. 24.) The complaint asserted claims for: (1) conversion; (2)

                                   4   slander of title; (3) fraud; (4) infliction of emotional distress; (5) elder abuse; (6) declaratory relief;

                                   5   and (7) preliminary and permanent injunction. (Id.) Defendant removed the action to the

                                   6   Northern District based on diversity jurisdiction, then moved to dismiss the complaint. (Dkt. No.

                                   7   11, Ex. 25.) On June 18, 2015, Plaintiff voluntarily dismissed the action. (Id. at 186.)

                                   8           On April 4, 2016, Plaintiff filed an adversary complaint against Defendant in United States

                                   9   Bankruptcy Court, Northern District of California, bringing six causes of action related to the

                                  10   same underlying loan and 2013 unlawful detainer judgment in state court. (Dkt. No. 11, Ex. 27.)

                                  11   On June 30, 2017, the court dismissed Plaintiff’s first amended complaint without leave to amend.

                                  12   (Id. at 199 (noting that “over the past six years, the parties have gone through ten bankruptcy cases
Northern District of California
 United States District Court




                                  13   and four lawsuits in both state and federal courts, including an appeal to the [Ninth Circuit Court

                                  14   of Appeals].”) Plaintiff appealed the court’s ruling, and on June 5, 2018, the United States

                                  15   Bankruptcy Appellate Panel of the Ninth Circuit (“BAP”) issued a memorandum affirming the

                                  16   court’s dismissal with prejudice. (Dkt. No. 11, Ex. 29.)

                                  17           In affirming the bankruptcy court’s dismissal, the BAP noted:

                                  18                   [T]he bankruptcy court held that claim preclusion applied to all of the
                                                       causes of action except the quiet title claim, “because the Second
                                  19                   Lawsuit [filed in December 2012] was fully adjudicated adversely to
                                                       the Plaintiff by both the District Court and the United States Court of
                                  20                   Appeals for the Ninth Circuit . . . and contained claims based on the
                                                       same underlying facts as alleged in the [adversary complaint].”
                                  21

                                  22   (Id. at 226 (alterations in original).) Further, the BAP noted:

                                  23                   [T]he bankruptcy court held that the “Two Dismissal Rule” of Civil
                                                       Rule 41(a)(1)(B) barred relitigation of the claims previously asserted
                                  24                   (and dismissed) in the First and Third Lawsuits [filed in October
                                  25

                                  26   7
                                         In June 2013, the Alameda County Superior Court entered judgment after a jury trial in which
                                  27   the jury found that Wells Fargo did not purchase the subject property “at a properly conducted
                                       trustee sale.” (Dkt. No. 11, Ex. 12 at 104.) “Wells Fargo then recorded a notice of rescission of
                                  28   the Trustee’s Deed . . . as a first step toward a second foreclosure sale.” (Dkt. No. 11, Ex. 29 at
                                       223.)
                                                                                           4
                                                       2011, and March 2015, respectively].
                                   1

                                   2   (Id.) As for Plaintiff’s equitable claims for “injunctive relief, declaratory relief, quiet title, unfair

                                   3   competition, and accounting,” the “bankruptcy court held that [Plaintiff’s] failure to tender

                                   4   payment of the [underlying] debt mandated dismissal.” (Id.) Further, the BAP noted that

                                   5   Plaintiff’s “basic argument—that the Unlawful Detainer Judgment destroyed Wells Fargo’s deed

                                   6   of trust—is wrong.” (Id. at 228.)

                                   7           The bankruptcy court’s June 2017 order and the BAP’s June 2018 memorandum provide

                                   8   thorough discussions regarding the preclusive effect of the prior lawsuits and application of the

                                   9   “two-dismissal rule” under Rule 41(a)(1)(B). The Court sees no reason to revisit those well-

                                  10   reasoned opinions. The instant complaint brings causes of action related to the same underlying

                                  11   loan and alleged conduct as the previous actions or involving conduct that could have been

                                  12   challenged in previous actions. (See Dkt. No. 1, Ex. A at 12-15.) Thus, Plaintiff fails to show a
Northern District of California
 United States District Court




                                  13   likelihood of success on the merits of his claims or even a serious question because the claims are

                                  14   likely barred by claim and issue preclusion, and the “two-dismissal rule” under Federal Rule of

                                  15   Civil Procedure 41(a)(1)(B).

                                  16                                               CONCLUSION

                                  17           For the reasons set forth above, the Court DENIES Plaintiff’s application for a temporary

                                  18   restraining order and request for an order to show cause.

                                  19           IT IS SO ORDERED.

                                  20   Dated: December 11, 2018

                                  21
                                                                                                       JACQUELINE SCOTT CORLEY
                                  22                                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
